ALLREAD, J.
Epitomized Opinion
This was an action brought by the prosecutin J attorney of Franklin county under 2921 GC. t(B recover the amount of certain warrants issued bj* a former treasurer payable to himself and whiclB amount he withheld from the county treasury. ThB petition alleged that the defendant, Kiner, proca^B the county commissioners to pass a certain re^HH tion for the employment of tax collectors, and than said resolution recited that the delinquent tax listB had been publicly read as provided by law, whiejH was false The petition also averred that the dell fendant purporting to act under this resolution haB drawn certain warrants in his own favor and withB held from the treasury the amounts thereof. iH demurrer was sustained to the petition upon thH ground that no cause of action was set forth. iB reversing the judgment of the lower court, thD Court of Appeals held:
1. The issuing of the vouchers by the treasure in his own favor was an irregularity even thoug the treasurer acted upon the authority of th resolution, and placed upon him the burden of es planation, and therefore the demurrer must be ovei ruled.